DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2020, 08/14/2020, 09/15/2020, 11/12/2020, 01/07/2021, and 01/19/2021 were considered by the examiner.

Response to Amendment
This office action is responsive to the amendment filed on 10/22/2020. As directed by the amendment: Claims 1-2 have been amended, no claims have been cancelled, and no claims have been added. Thus, claims 1-9 are presently pending in the application.
Applicant’s amendments to the drawing have overcome the previous 112 rejections previously set forth in the Non-Final Office Action mailed 05/05/2020.

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1 under have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Gross (US 4858600) and Cazares (FR 3015300).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 line 8 is amended as follows:
and an electronic circuit for controlling the electric motorwherein the electronic circuit is designed to control the operation of the motor at least depending on an impedance between an electrode and a counterelectrode of the device allowing said electric current to flow.

Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance the claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed device and the electronic circuit that controls the electric motor depending on the impedance between an electrode and a counter electrode.
The closest prior art of record is Gross (US 4858600) and Cazares (FR 3015300).
Regarding Claim 1, Gross discloses a device (Figs.6-7) for treating human keratin materials that delivers a cosmetic or dermatological composition onto the human keratin materials (column 5, lines 8-14), the composition applied being contained in a cartridge (second housing (210; Fig.6) carried by the device (the cream is located in chamber (212) in the , the cartridge (210) having a body that forms a reservoir (chamber (212)) and a piston (214) through which a drive screw (hollow stem (230); hollow stem (120) has external threads (232)) passes (the hollow stem (230) passes through piston (214) as seen in Fig.6) and which can move in the body under the effect of the relative rotation of the screw and the piston (The tight fit, via O-ring 236, between piston 214 and the inner face of housing 210 also causes the piston to rotate with the housing; and the threaded coupling between the piston and stem 230 causes the stem, together with its inner end wall 220 and its outer ring 240, also to rotate with housing 210; column 5, lines 1-7), the device comprising an electric drive motor (202) for bringing about this relative rotation of the screw and of the piston.
Gross does not appear to disclose delivering an electric current to a human keratin material and an electronic circuit for controlling the motor depending on the impedance between an electrode and a counterelectrode to allow the electric current to flow.
Cazares teaches it was known in the art to have an electrodes (4 and 5; Figs. 1 and 2) (electrodes (4 and 5) are used for ionizing the composition; page 10, parag. (5)). Cazares does not explicitly disclose an electronic circuit for controlling the motor depending on the impedance between an electrode and a counterelectrode to allow the electric current to flow.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gross to incorporate the teachings of Cazares to provide an electric current in order to expose the keratinous material to an electric current in order to promote the penetration of the treatment into the skin (It is known that the application of an electric current to the skin can promote the penetration of active agents; page 1, parag. (2), lines 3-4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/T.I./Examiner, Art Unit 3783  



                                                                                                                                                                                                      /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783